NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0352n.06

                                           No. 10-3297                                   FILED
                                                                                     Apr 04, 2012
                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                       LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
v.                                                  )       THE NORTHERN DISTRICT OF
                                                    )       OHIO
WAEL S. HERBAWI, aka Vinni Ameri,                   )
                                                    )
       Defendant-Appellant.                         )




       Before: KEITH, MARTIN, and GIBBONS, Circuit Judges.


       PER CURIAM. Wael S. Herbawi, a federal prisoner represented by counsel, appeals his 110

month sentence following his guilty plea to two counts of being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1).

       After selling two firearms to a confidential informant, Herbawi was arrested and charged with

two counts of violating § 922(g)(1). Herbawi pled guilty to both counts. A presentence report
calculated Herbawi’s total offense level as twenty-five and his criminal history category as V,

resulting in an advisory sentencing guidelines range of 100 to 120 months of imprisonment. The

district court sentenced Herbawi to 110 months of imprisonment on each count, to be served

concurrently, followed by three years of supervised release.

       On appeal, Herbawi argues that his sentence is procedurally unreasonable because the district

court failed to consider the circumstances of Herbawi’s prior convictions, rather than just the fact

that he had multiple convictions. Herbawi argues that many of his prior convictions were related to

his employment as manager of a convenience store that was located in a violent area. Herbawi’s

argument regarding substantive reasonableness is similar to that of his procedural reasonableness
                                            No. 10-3297
                                                -2-

argument. He claims that the district court did not take into account the circumstances of his prior

convictions; the fact that he has never served significant prison time; and the impact his extended

absence would have on his family.

        We review sentences imposed by the district court for reasonableness, which has both a

procedural and a substantive component. Gall v. United States, 552 U.S. 38, 51 (2007). Procedural

errors include instances where a sentencing court “fail[s] to calculate (or improperly calculat[es])

the Guidelines range, treat[s] the Guidelines as mandatory, fail[s] to consider the [18 U.S.C.]

§ 3553(a) factors, select[s] a sentence based on clearly erroneous facts, or fail[s] to adequately

explain the chosen sentence.” Id. “The essence of a substantive-reasonableness claim is whether

the length of the sentence is ‘greater than necessary’ to achieve the sentencing goals set forth in 18

U.S.C. § 3553(a).” United States v. Tristan-Madrigal, 601 F.3d 629, 632-33 (6th Cir. 2010). “A

sentence may be substantively unreasonable if the district court selects the sentence arbitrarily, bases

the sentence on impermissible factors, fails to consider pertinent § 3553(a) factors or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Vowell, 516 F.3d 503, 510

(6th Cir. 2008) (alterations and internal quotation marks omitted). Sentences within the guideline

range are presumptively reasonable. See United States v. Vonner, 516 F.3d 382, 389-90 (6th Cir.

2008) (en banc). We review a sentencing determination for reasonableness under a deferential

abuse-of-discretion standard. United States v. Studabaker, 578 F.3d 423, 430 (6th Cir. 2009).

        The record demonstrates that the district court heard the parties’ arguments, considered the
nature and circumstances of Herbawi’s offenses, and concluded that a sentence within the sentencing

guidelines range was warranted. Although Herbawi stresses that the neighborhood and environment

of his employment were significant to his conduct, his current criminal actions were not related to

having or using a firearm in the convenience store to protect himself or others. Rather, he was

indicted for selling firearms for profit. Additionally, at the time of the instant offenses, Herbawi was

on probation for possessing weapons under a disability.

        Herbawi’s arguments in mitigation have not rebutted the presumptive reasonableness of his

sentence. While Herbawi’s mitigation evidence could have supported a lower sentence, he has not
                                          No. 10-3297
                                              -3-

demonstrated that a lesser sentence was required. See United States v. Jackson, 466 F.3d 537, 540

(6th Cir. 2006). Given Herbawi’s criminal history, the circumstances of his current offenses, and

the fact that he has never served a significant prison term, the district court’s sentence was not

unreasonable.

       The judgment of the district court is affirmed.